     Case 2:20-cr-00024 Document 21 Filed 05/18/20 Page 1 of 2 PageID #: 92



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT CHARLESTON

UNITED STATES OF AMERICA

v.                                          CRIMINAL NO. 2:20-00024

THOMAS DREW BESS

                       MEMORANDUM OPINION AND ORDER

      Pending before the court is the defendant’s Motion to

Continue Trial and All Related Dates.          (ECF No. 20).     In support

of his motion, counsel for the defendant explains that he was

only recently appointed to represent defendant and that

additional time is needed to review discovery (which was only

recently received) as well as to meet with his client in order

to prepare for trial.

      Because failure to grant the requested continuance would

likely result in a miscarriage of justice, the court finds that

the ends of justice outweigh the interest of the defendant and

the public in a speedy trial, see 18 U.S.C. § 3161(h)(7)(A), and

GRANTS the defendant’s motion to continue.           In deciding to grant

defendant’s motion, the court considered the factors outlined in

18 U.S.C. § 3161(h)(7)(B) and finds that denying the motion

“would deny counsel for the defendant . . . the reasonable time

necessary for effective preparation, taking into account the

exercise of due diligence.”        Id. § 3161(h)(7)(B)(iv).

        Accordingly, the court hereby ORDERS as follows:
      Case 2:20-cr-00024 Document 21 Filed 05/18/20 Page 2 of 2 PageID #: 93



I.       The deadline for the filing of pretrial motions is

         continued until June 20, 2020;

II.      The Pretrial Motions Hearing is continued until 10:30 a.m.

         on June 29, 2020, in Charleston;

III.     Jury Instructions and Proposed Voir Dire are due to the

         court by July 14, 2020;

IV.      Trial of this action is continued until 9:30 a.m. on July

         21, 2020, in Charleston;

V.       Pursuant to 18 U.S.C. § 3161(h)(7)(A), the time from the

         filing of the motion until the trial is excludable for

         purposes of the Speedy Trial Act.

       The Clerk is directed to send a copy of this Memorandum

Opinion and Order to all counsel of record, to the United States

Marshal for the Southern District of West Virginia, and to the

Probation Office of this court.

       IT IS SO ORDERED this 18th day of May, 2020.

                                     ENTER:



                                    David A. Faber
                                    Senior United States District Judge




                                        2
